
	

115 S1380 IS: Promotion Board Opt-Out Opportunity Act of 2017
U.S. Senate
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1380
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize officers to opt out of promotion board
			 consideration for promotion.
	
	
		1.Short title
 This Act may be cited as the Promotion Board Opt-Out Opportunity Act of 2017.
		2.Authority for officers to opt-out of promotion board consideration
 (a)Active-Duty list officersSection 619 of title 10, United States Code, is amended— (1)in subsection (d), by adding at the end the following new paragraph:
					
 (6)An officer excluded under subsection (e).; and (2)by adding at the end the following new subsection:
					
 (e)Authority To permit officers To opt out of selection board considerationThe Secretary of Defense may authorize the Secretary of a military department to provide that an officer under the jurisdiction of that Secretary may, upon the officer's request and with the approval of the Secretary concerned, be excluded from consideration by a selection board convened under section 611(a) of this title to consider officers for promotion to the next higher grade. The Secretary concerned may only approve such a request if—
 (1)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department of Defense, or a career progression requirement delayed by the assignment of education;
 (2)the Secretary concerned determines the exclusion from consideration is in the best interest of the military department concerned; and
 (3)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
 (b)Reserve active-Status list officersSection 14301 of such title is amended— (1)in subsection (c)—
 (A)in the subsection heading, by striking previously selected officers not eligible and inserting certain officers not; and (B)by adding at the end the following new paragraph:
						
 (6)An officer excluded under subsection (j).; and (2)by adding at the end the following new subsection:
					
 (j)Authority To permit officers To opt out of selection board considerationThe Secretary of Defense may authorize the Secretary of a military department to provide that an officer under the jurisdiction of that Secretary may, upon the officer's request and with the approval of the Secretary concerned, be excluded from consideration by a selection board convened under section 14101(a) of this title to consider officers for promotion to the next higher grade. The Secretary concerned may only approve such a request if—
 (1)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Department of Defense, or a career progression requirement delayed by the assignment or education;
 (2)the Secretary concerned determines the exclusion from consideration is in the best interest of the military department concerned; and
 (3)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
				
